

115 HR 3112 IH: Providing Choice for Social Security Retirees Act
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3112IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Sam Johnson of Texas (for himself and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to provide an option to claim a delayed retirement credit in a partial lump sum, and for other purposes. 
1.Short titleThis Act may be cited as the Providing Choice for Social Security Retirees Act. 2.Option to claim delayed retirement credit in partial lump sumSection 202(w) of the Social Security Act (42 U.S.C. 402(w)) is amended by adding at the end the following: 
 
(7) 
(A)In any case in which an individual becomes entitled to an old-age insurance benefit in a calendar year after 2018, and such benefit is subject to a monthly increase under paragraph (1), such individual may elect to receive, in lieu of the monthly increase under paragraph (1)— (i)an alternate monthly increase as determined under subparagraph (E); and 
(ii)in addition to such monthly benefit as increased under clause (i), a one-time lump sum payment, payable at the time of such individual’s entitlement to such benefit, equal to the sum of the present values (as determined by the Commissioner of Social Security using reasonable assumptions) of the applicable percentage (determined under subparagraph (B)) of the amount of such monthly benefit (as determined before the application of such increase) for each month in the life expectancy period (determined under subparagraph (C)). (B)The applicable percentage determined under this subparagraph is the percentage equal to the product of— 
(i)1/6 of 1 percent, multiplied by (ii)the number (if any) of the increment months for such individual. 
(C)The life expectancy period determined under this subparagraph is, with respect to an individual, the period— (i)beginning with the month in which the individual becomes entitled to an old-age insurance benefit; and 
(ii)ending with the month before the last month of life expectancy (as determined by the Commissioner of Social Security using reasonable actuarial assumptions) for the cohort of individuals who become eligible for an old-age insurance benefit in the same month as the individual. (D)The Commissioner of Social Security shall certify to the Managing Trustee of the Federal Old-Age and Survivors Insurance Trust Fund the amount of any lump sum payment payable to an individual under subparagraph (A) and, upon receipt of such certification, the Managing Trustee shall make payment of such lump sum payment to such individual from such Trust Fund. 
(E)An alternate monthly increase for an individual determined under this subparagraph shall be equal to the monthly increase for the individual that would be determined under paragraph (1) if such monthly increase were determined by substituting 1/2 for 2/3 in paragraph (6)(D). (F) (i)For purposes of determining the amount of any benefit payable under this title on the basis of the wages and self-employment income of an individual who makes an election under this paragraph, the amount of any such benefit shall be determined as if such individual’s old-age benefit had been increased under paragraph (1) without regard to this paragraph. 
(ii)For purposes of applying any reduction under subsection (k)(3)(A) to the monthly insurance benefit of an individual who makes an election under this paragraph, the amount of such individual’s old-age benefit shall be determined as if such old-age benefit had been increased under paragraph (1) without regard to this paragraph.. 